DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on 9/28/2020.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020. The submission is         in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in Figs. 1 and 2, Items 160, 180, 190, 192, 194, 196, 330, and 324 don’t have a descriptive label and the details are not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation “receiving the machine learning network” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Claims 2-8 which are dependent to claim 1, are similarly rejected.

Claim 5 recites the limitation “the perturbation” in line 1. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which data the term is referring to. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 USC 101 because the claimed invention is directed to non- statutory subject matter. In regard to claim 15, does not fall within at least one of the four categories of patent eligible s subject matter because claim 15 recites a computer-program product which may be interpreted as software. For example, applicant recites a product, “storing instructions”. Under the BRI and in light of the Applicant’s specification, paragraphs [0005], the computer-program product is not limited to interpretation of these components as hardware embodiments. Product claims that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are considered claims that are not directed to any of the statutory categories, MPEP 2106.03, I. 
Claims 16-20 are rejected by virtue of dependency to claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (US 2019/0318099 A1) in view of Lee et al. (US 2019/0130110 A1).

In regards to claim 1, Carvalho discloses a computer-implemented method for identifying backdoor triggers from a machine learning network, comprising: 
receiving an input data from one or more sensors, wherein the input data includes information indicative of image information or sound information, wherein the one or more sensors includes a camera, radar, sonar, or microphone (Carvalho, Para. 0092, the cognitive system 400 receives input from the network 402, a corpus or corpora of electronic documents 406, cognitive system users, image capture devices, audio capture devices); 
receiving the machine learning network (Carvalho, Fig. 6, Para. 0116);
 determining a trigger event in response to identification of a trigger pattern of the one or more batch samples (Carvalho, Para. 0026, appropriate parties may be informed of the backdoor security vulnerability and take appropriate actions to limit the negative repercussions of the existence of the backdoor in the trained machine learning or cognitive model), wherein the trigger pattern induces a pre-determined response on a classifier (Carvalho, Para. 0033, if a backdoor trigger is identified in the testing of the trained ML or cognitive model, corrective actions may be taken to eliminate the backdoor trigger from the ML or cognitive model); 
outputting a classification in response to identification of the trigger pattern via the classifier (Carvalho, Paras. 0024 and 0116, The gradients are aggregated for each pair of output class and tried true output class (or target class) to identify any patterns with gradients indicative of a backdoor trigger); and outputting a set of trigger patterns extracted from the machine learning network (Carvalho, Para. 0031, identifying the pattern of elements indicative of a backdoor trigger, an output indicating the existence of the backdoor trigger in the trained machine learning model).  
Carvalho fails to disclose selecting one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class;
identifying the one or more perturbed samples from the one or more batch samples;
However, Lee teaches selecting one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class (Lee, Para. 0101, the confusion matrix h (c, c′) is defined as the number of data samples in c classified as c′. The least misclassified class, i.e. arg min_{c′} h(c,c′), is selected as f(c). That is, besides c, the illustrative embodiment selects the class c′ with the smallest number of confusions in the confusion matrix);
identifying the one or more perturbed samples from the one or more batch samples (Lee, Para. 0022, a classifier to identify an adversarial input, i.e. classify an input as either a normal input or an adversarial input); Carvalho and Lee are both considered to be analogous to the claim invention because they are in the same field determining an adversarial event based on the identification of an adversarial pattern of the received samples, wherein the adversarial pattern induces outputting a classification in response to identification of the adversarial pattern.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho to incorporate the teachings of Lee to include selecting one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class (Lee, Para. 0101); identifying the one or more perturbed samples from the one or more batch samples (Lee, Para. 0022). Doing so would aid to improve the operation of the cognitive system by protecting it from model stealing attacks, it is important to first have an understanding of how cognitive systems and question and answer creation in a cognitive system implementing a QA pipeline is implemented before describing how the mechanisms of the illustrative embodiments are integrated in and augment such cognitive systems and request processing pipeline, or QA pipeline, mechanisms (Lee, Para. 0075).

In regards to claim 2, the combination of Carvalho and Lee teaches the computer-implemented method of claim 1, wherein the method includes operating Gaussian data augmentation of the classifier (Carvalho, Para. 0031, data augmentation, such as introducing Gaussian noise into the input data, can make the identification of backdoor trigger patterns in the input more robust). 

In regards to claim 5, the combination of Carvalho and Lee teaches the computer-implemented method of claim 1, wherein the perturbation associated with the input data and machine learning network facilitates the identification of the trigger event (Lee, Para. 0140, the misclassification of the noisy training data may be facilitated by the training logic 698 operating on a confusion matrix 699 to select alternative classifications, i.e. misclassifications, for the noisy training data). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho to incorporate the teachings of Lee to include wherein the perturbation associated with the input data and machine learning network facilitates the identification of the trigger event (Lee, Para. 0140). Doing so would aid to improve the operation of the cognitive system by protecting it from model stealing attacks, it is important to first have an understanding of how cognitive systems and question and answer creation in a cognitive system implementing a QA pipeline is implemented before describing how the mechanisms of the illustrative embodiments are integrated in and augment such cognitive systems and request processing pipeline, or QA pipeline, mechanisms (Lee, Para. 0075).

In regards to claim 6, the combination of Carvalho and Lee teaches the computer-implemented method of claim 1, wherein the classification associated with input data facilitates in identification of the trigger event (Carvalho, Para. 0098, the machine learning or cognitive models may operate to classify input data into one or more of a plurality of classes which provides input to the cognitive system to facilitate the performance of a cognitive evaluation and corresponding operation).  

In regards to claim 7, the combination of Carvalho and Lee teaches the computer-implemented method of claim 1, wherein the method includes cropping colors and patterns associated with the input data to initiate the trigger event (Carvalho, Fig. 2, Para. 0031, For example, removing the horizonal stroke from an image of number 7 is a legitimate change to make it an image of number 1).  

In regards to claim 8, the combination of Carvalho and Lee teaches the computer-implemented method of claim 1, wherein the identifying is in response to a project gradient descent attack process (Carvalho, Para. 0006, by the backdoor trigger identification engine, the gradient data to identify a pattern of elements within the test dataset indicative of a backdoor trigger).  

In regards to claim 9, Carvalho discloses a system including a machine learning network, comprising: an input interface configured to receive input data, wherein the input interface is connected to one or more sensors, wherein the one or more sensors includes a video, radar, LiDAR, sound, sonar, ultrasonic, motion, or thermal imaging sensor (Carvalho, Para. 0092, the cognitive system 400 receives input from the network 402, a corpus or corpora of electronic documents 406, cognitive system users, image capture devices, audio capture devices); and 
a processor, in communication with the input interface, wherein the processor is programmed to:
receive an input data from one or more sensors (Carvalho, Para. 0092), wherein the input data includes information indicative of image information or sound information, wherein the one or more sensors includes a camera, radar, sonar, or microphone (Carvalho, Para. 0092, the cognitive system 400 receives input from the network 402, a corpus or corpora of electronic documents 406, cognitive system users, image capture devices, audio capture devices); 
determine a trigger event in response to identification of a trigger pattern of the one or more batch samples (Carvalho, Para. 0026, appropriate parties may be informed of the backdoor security vulnerability and take appropriate actions to limit the negative repercussions of the existence of the backdoor in the trained machine learning or cognitive model), wherein the trigger pattern induces a pre-determined response on a classifier and the trigger pattern occupy a portion of the image (Carvalho, Para. 0033, if a backdoor trigger is identified in the testing of the trained ML or cognitive model, corrective actions may be taken to eliminate the backdoor trigger from the ML or cognitive model); and 
output a classification in response to identification of the trigger pattern via the classifier (Carvalho, Paras. 0024 and 0116, The gradients are aggregated for each pair of output class and tried true output class (or target class) to identify any patterns with gradients indicative of a backdoor trigger);
outputting a set of trigger patterns extracted from the machine learning network (Carvalho, Para. 0031, identifying the pattern of elements indicative of a backdoor trigger, an output indicating the existence of the backdoor trigger in the trained machine learning model); and 24RBPA 0307 PUS R392464 
operating a physical system based on output data including the set of trigger patterns, wherein the physical system is a computer-controlled machine, a robot, a vehicle, a domestic appliance, a power tool, a manufacturing machine, a personal assistant or an access control system (Carvalho, Para. 0018, in an autonomous vehicle navigation system).  
Carvalho fails to disclose select one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class;
 identify the one or more perturbed samples from the one or more batch samples; 
However, Lee teaches select one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class (Lee, Para. 0101, the confusion matrix h (c, c′) is defined as the number of data samples in c classified as c′. The least misclassified class, i.e. arg min_{c′} h(c,c′), is selected as f(c). That is, besides c, the illustrative embodiment selects the class c′ with the smallest number of confusions in the confusion matrix);
identify the one or more perturbed samples from the one or more batch samples (Lee, Para. 0022, a classifier to identify an adversarial input, i.e. classify an input as either a normal input or an adversarial input); Carvalho and Lee are both considered to be analogous to the claim invention because they are in the same field determining an adversarial event based on the identification of an adversarial pattern of the received samples, wherein the adversarial pattern induces outputting a classification in response to identification of the adversarial pattern.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho to incorporate the teachings of Lee to include select one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class (Lee, Para. 0101); identify the one or more perturbed samples from the one or more batch samples (Lee, Para. 0022). Doing so would aid to improve the operation of the cognitive system by protecting it from model stealing attacks, it is important to first have an understanding of how cognitive systems and question and answer creation in a cognitive system implementing a QA pipeline is implemented before describing how the mechanisms of the illustrative embodiments are integrated in and augment such cognitive systems and request processing pipeline, or QA pipeline, mechanisms (Lee, Para. 0075).

In regards to claim 10, the combination of Carvalho and Lee teaches the system of claim 9, wherein the processor is programmed to identify in response to a project gradient descent attack process (Carvalho, Para. 0006, by the backdoor trigger identification engine, the gradient data to identify a pattern of elements within the test dataset indicative of a backdoor trigger).   

In regards to claim 11, the combination of Carvalho and Lee teaches the system of claim 9, wherein the processor is further programmed to operate a Gaussian data augmentation of the classifier (Carvalho, Para. 0031, data augmentation, such as introducing Gaussian noise into the input data, can make the identification of backdoor trigger patterns in the input more robust). 

In regards to claim 13, the combination of Carvalho and Lee teaches the system of claim 9, wherein a perturbation associated with the input data and machine learning network facilities in identification of the trigger event (Lee, Para. 0140, the misclassification of the noisy training data may be facilitated by the training logic 698 operating on a confusion matrix 699 to select alternative classifications, i.e. misclassifications, for the noisy training data). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho to incorporate the teachings of Lee to include wherein the perturbation associated with the input data and machine learning network facilitates the identification of the trigger event (Lee, Para. 0140). Doing so would aid to improve the operation of the cognitive system by protecting it from model stealing attacks, it is important to first have an understanding of how cognitive systems and question and answer creation in a cognitive system implementing a QA pipeline is implemented before describing how the mechanisms of the illustrative embodiments are integrated in and augment such cognitive systems and request processing pipeline, or QA pipeline, mechanisms (Lee, Para. 0075).  

In regards to claim 14, the combination of Carvalho and Lee teaches the system of claim 9, wherein the classification associated with input data facilitates in identification of the trigger event (Lee, Para. 0140, the misclassification of the noisy training data may be facilitated by the training logic 698 operating on a confusion matrix 699 to select alternative classifications, i.e. misclassifications, for the noisy training data). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho to incorporate the teachings of Lee to include wherein the perturbation associated with the input data and machine learning network facilitates the identification of the trigger event (Lee, Para. 0140). Doing so would aid to improve the operation of the cognitive system by protecting it from model stealing attacks, it is important to first have an understanding of how cognitive systems and question and answer creation in a cognitive system implementing a QA pipeline is implemented before describing how the mechanisms of the illustrative embodiments are integrated in and augment such cognitive systems and request processing pipeline, or QA pipeline, mechanisms (Lee, Para. 0075).

In regards to claim 15, Carvalho discloses a computer-program product storing instructions which, when executed by a computer, cause the computer to: 
receive an input data from one or more sensors, wherein the input data includes information indicative of image information or sound information, wherein the one or more sensors includes a camera, radar, sonar, or microphone (Carvalho, Para. 0092, the cognitive system 400 receives input from the network 402, a corpus or corpora of electronic documents 406, cognitive system users, image capture devices, audio capture devices);
determine a trigger event in response to identification of a trigger pattern of the one or more batch samples (Carvalho, Para. 0026, appropriate parties may be informed of the backdoor security vulnerability and take appropriate actions to limit the negative repercussions of the existence of the backdoor in the trained machine learning or cognitive model), wherein the trigger pattern induces a pre-determined response on a classifier (Carvalho, Para. 0033, if a backdoor trigger is identified in the testing of the trained ML or cognitive model, corrective actions may be taken to eliminate the backdoor trigger from the ML or cognitive model); 25RBPA 0307 PUS R392464 
output a classification in response to identification of the trigger pattern via the classifier (Carvalho, Paras. 0024 and 0116, The gradients are aggregated for each pair of output class and tried true output class (or target class) to identify any patterns with gradients indicative of a backdoor trigger); and output a set of trigger patterns extracted from the machine-learning network (Carvalho, Para. 0031, identifying the pattern of elements indicative of a backdoor trigger, an output indicating the existence of the backdoor trigger in the trained machine learning model).  
Carvalho fails to disclose select one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class of a machine-learning network;
 identify the one or more perturbed samples from the one or more batch samples; 
However, Lee teaches select one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class of a machine-learning network (Lee, Para. 0101, the confusion matrix h (c, c′) is defined as the number of data samples in c classified as c′. The least misclassified class, i.e. arg min_{c′} h(c,c′), is selected as f(c). That is, besides c, the illustrative embodiment selects the class c′ with the smallest number of confusions in the confusion matrix);
identify the one or more perturbed samples from the one or more batch samples (Lee, Para. 0022, a classifier to identify an adversarial input, i.e. classify an input as either a normal input or an adversarial input); Carvalho and Lee are both considered to be analogous to the claim invention because they are in the same field determining an adversarial event based on the identification of an adversarial pattern of the received samples, wherein the adversarial pattern induces outputting a classification in response to identification of the adversarial pattern.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho to incorporate the teachings of Lee to include select one or more batch samples from the input data, wherein the batch samples include one or more perturbed samples from a source class configured to be misclassified into a target class of a machine-learning network (Lee, Para. 0101); identify the one or more perturbed samples from the one or more batch samples (Lee, Para. 0022). Doing so would aid to improve the operation of the cognitive system by protecting it from model stealing attacks, it is important to first have an understanding of how cognitive systems and question and answer creation in a cognitive system implementing a QA pipeline is implemented before describing how the mechanisms of the illustrative embodiments are integrated in and augment such cognitive systems and request processing pipeline, or QA pipeline, mechanisms (Lee, Para. 0075).

In regards to claim 16, the combination of Carvalho and Lee teaches the computer-program product of claim 1 5, wherein a perturbation associated with the input data facilities in identification of the trigger event (Lee, Para. 0140, the misclassification of the noisy training data may be facilitated by the training logic 698 operating on a confusion matrix 699 to select alternative classifications, i.e. misclassifications, for the noisy training data). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho to incorporate the teachings of Lee to include wherein the perturbation associated with the input data and machine learning network facilitates the identification of the trigger event (Lee, Para. 0140). Doing so would aid to improve the operation of the cognitive system by protecting it from model stealing attacks, it is important to first have an understanding of how cognitive systems and question and answer creation in a cognitive system implementing a QA pipeline is implemented before describing how the mechanisms of the illustrative embodiments are integrated in and augment such cognitive systems and request processing pipeline, or QA pipeline, mechanisms (Lee, Para. 0075).

In regards to claim 17, the combination of Carvalho and Lee teaches the computer-program product of claim 15, wherein the trigger pattern is a cropped trigger pattern (Carvalho, Fig. 2, Para. 0031, For example, removing the horizonal stroke from an image of number 7 is a legitimate change to make it an image of number 1).  

In regards to claim 18, the combination of Carvalho and Lee teaches the computer-program product of claim 15, wherein the trigger pattern is a synthetic trigger pattern (Carvalho, Para. 0029, a consistent pixel change present in gradients of multiple input images (e.g., a single-pixel backdoor), a consistent pattern of pixels present in gradients of multiple images (e.g., a pattern backdoor)).  

In regards to claim 20, the combination of Carvalho and Lee teaches the computer-program product of claim 15, wherein the trigger pattern is associated with an adversarial attack (Carvalho, Para. 0035, solving the technological problem of hardening neural networks, cognitive models, or machine learning models against adversarial attacks).

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (US 2019/0318099 A1) in view of Lee et al. (US 2019/0130110 A1), and further in view of XU et al. US 2014/0254920 A1.

In regards to claim 3, Carvalho in view of Lee fails to teach the computer-implemented method of claim 1, wherein the method includes prepending a denoiser to the classifier. 
However, XU teaches the computer-implemented method of claim 1, wherein the method includes prepending a denoiser to the classifier (XU, Para. 0051, FIG. 4, the apparatus for enhancing the quality of a 3D image may include an image classifier 401, a denoiser 402, and a detail enhancer 403).  
Carvalho, Lee, and XU are all considered to be analogous to the claim invention because they are in the same field determining an adversarial event based on the identification of an adversarial pattern of the received samples, wherein the adversarial pattern induces outputting a classification in response to identification of the adversarial pattern.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho and Lee to incorporate the teachings of XU to include the computer-implemented method of claim 1, wherein the method includes prepending a denoiser to the classifier (XU, Para. 0051). Doing so would help to enhance a quality of a 3 dimensional (3D) image includes classifying an input 3D image into a plurality of sub-areas based on noise characteristics of the plurality of sub-areas of the input 3D image, denoising each of the plurality of sub-areas of the input 3D image by using different denoising methods according to noise characteristics of each of the classified plurality of sub-areas and obtaining a second 3D image after the denoising, and enhancing a contrast ratio of the second 3D image after the denoising. (XU, Para. 0012).

In regards to claim 4, the combination of Carvalho, Lee and XU teaches the computer-implemented method of claim 3, wherein the denoiser is a custom-trained denoiser (XU, Para. 0052, the denoiser 402 may denoise the input 3D image by using the bilinear denoising model according to Equation 5. The detail enhancer 403 may enhance a contrast ratio of the 3D image after the denoising).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho and Lee to incorporate the teachings of XU to include wherein the denoiser is a custom-trained denoiser (XU, Para. 0052). Doing so would help to enhance a quality of a 3 dimensional (3D) image includes classifying an input 3D image into a plurality of sub-areas based on noise characteristics of the plurality of sub-areas of the input 3D image, denoising each of the plurality of sub-areas of the input 3D image by using different denoising methods according to noise characteristics of each of the classified plurality of sub-areas and obtaining a second 3D image after the denoising, and enhancing a contrast ratio of the second 3D image after the denoising. (XU, Para. 0012).

In regards to claim 12, Carvalho in view of Lee fails to teach the system of claim 9, wherein processor is further programmed to remove Gauissian noise associated with the input data via a denoiser applied to the classifier.
 However, XU teaches wherein processor is further programmed to remove Gauissian noise associated with the input data via a denoiser applied to the classifier (XU, Para. 0051, FIG. 4, the apparatus for enhancing the quality of a 3D image may include an image classifier 401, a denoiser 402, and a detail enhancer 403).  
Carvalho, Lee, and XU are all considered to be analogous to the claim invention because they are in the same field determining an adversarial event based on the identification of an adversarial pattern of the received samples, wherein the adversarial pattern induces outputting a classification in response to identification of the adversarial pattern. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho and Lee to incorporate the teachings of XU to include wherein processor is further programmed to remove Gauissian noise associated with the input data via a denoiser applied to the classifier (XU, Para. 0051, FIG. 4). Doing so would help to enhance a quality of a 3 dimensional (3D) image includes classifying an input 3D image into a plurality of sub-areas based on noise characteristics of the plurality of sub-areas of the input 3D image, denoising each of the plurality of sub-areas of the input 3D image by using different denoising methods according to noise characteristics of each of the classified plurality of sub-areas and obtaining a second 3D image after the denoising, and enhancing a contrast ratio of the second 3D image after the denoising. (XU, Para. 0012).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (US 2019/0318099 A1) in view of Lee et al. (US 2019/0130110 A1), and further in view of Sakaino (JP 2016114992A).

In regards to claim 19, Carvalho in view of Lee fails to teach the computer-program product of claim 15, wherein the instructions that cause the computer to determine the trigger event is responsive to a Tikhov regularization.  
However, Sakaino teaches wherein the instructions that cause the computer to determine the trigger event is responsive to a Tikhov regularization (Sakaino, Para. 0008, by defining a plurality of conditions relating to the server load distribution as an objective function based on the Tikohov regularization theory).  
Carvalho, Lee, and Sakaino are all considered to be analogous to the claim invention because they are in the same field determining an adversarial event based on the identification of an adversarial pattern of the received samples, wherein the adversarial pattern induces outputting a classification in response to identification of the adversarial pattern. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Carvalho and Lee to incorporate the teachings of Sakaino to include wherein the instructions that cause the computer to determine the trigger event is responsive to a Tikhov regularization (Sakaino, Para. 0008). Doing so would help to provide a probability type server load balancer in which a plurality of temperature sensors are arranged in a server room in which a plurality of servers are installed and load distribution of the server is performed based on temperature data measured by the temperature sensor, wherein the number of servers, the maximum load amount of each server, the total load amount of the plurality of servers, and the total load amount of the plurality of servers are set (Sakaino, Para. 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Miller et al. (US 2021/0019399 A1) a system and method to determine whether a machine-learned decision-maker, particularly a Deep (very large) Neural Network (DNN) classifier, has been trained with backdoor poisoned samples (e.g., via samples that include an embedded backdoor perturbation/pattern so small as to be nearly imperceptible to a possible human observer and hence not easily detected).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496